Waite, J.
The rule of law, founded upon the soundest principles of morality, is, that where one, by his words or conduct, wilfully causes another to believe the existence of a certain state of things, and induces him to act on that belief, *22so as to alter his own previous position, the former is concluded from averring against the latter, a different state of things as existing at the same time. Pickard v. Sears & al., of Adol. & Ell. 469. 33 E. C. L. 115.) Brown v. Wheeler, 17 Conn. R. 353. Kinney v. Carnsworth, 17 Conn. R. 361. Roe. v. Jerome, 18 Conn. R. 153. 163.
Ventris and Shailor, the elder, having represented to the plaintiffs, that they and Shailor, the younger, were jointly interested in the contract with Elwell, and in the moneys loaned by the plaintiffs in aid of such contract, and thereby having obtained the plaintiffs’ moneys, are now estopped from saying, that the defendants were not so interested. The plaintiffs having acted upon the faith of such representations, have a right to treat them as jointly indebted with the other defendants.
Not so with Shailor, the younger. He was no party to these representations ; and of course, is not estopped by them. But he consents that judgment may be rendered against him jointly with the others. Such judgment, therefore, may properly be rendered, on the ground that one consents to be treated as a joint debtor, and the others are estopped from showing that they are not such.
We see no objection to the form of the declaration. The plaintiffs, in the special counts, allege, that the notes were made by Elwell, payable to Thomas Shailor, jun., and indorsed by him and the other defendants. According to the representations made to the plaintiffs, they had a right to treat the notes of Elwell, as the joint property of the defendants, and their indorsements as joint, and not several.
And then as to the common counts. The court has found, that the moneys of the plaintiffs were loaned, and the notes of Elwell taken as security. The count for money had and received is manifestly appropriate. We therefore advise the superior court to render judgment against all the defendants, for the amount of the plaintiffs’ demand.
In this opinion the other Judges concurred.
Judgment for the plaintiffs against all the defendants.